UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2008 OR o TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from: to Commission file number: 000-30375 Las Vegas Gaming, Inc. (Exact name of small business issuer as specified in its charter) Nevada 88-0392994 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4000 West Ali Baba Lane, Suite D, Las Vegas, Nevada 89118 (Address of principal executive offices) (702) 871-7111 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o(do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 14,019,590shares of Common Stock Series A, $.001 par value, as ofSeptember 30, 2008 Table of Contents LAS VEGAS GAMING, INC. FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Operations 4 Consolidated Statements of Stockholders’ Equity 5 Consolidated Statements of Cash Flow 6 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 PART II – OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 PlayerVision, RoutePromo, NumberVision, WagerVision, AdVision, Nevada Numbers, The Million Dollar Ticket, and Nevada Keno are our trademarks.This report may contain trademarks and trade names of other parties, corporations, and organizations. - i - Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. LAS
